J-S27023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANIEL RAY DRODDY                          :
                                               :
                       Appellant               :   No. 82 WDA 2021

       Appeal from the Judgment of Sentence Entered December 2, 2020
      In the Court of Common Pleas of Clarion County Criminal Division at
                        No(s): CP-16-CR-0000416-2019


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                         FILED: DECEMBER 23, 2021

        Appellant Daniel Ray Droddy appeals from the judgment of sentence

imposed after he pled guilty to rape of a child.1 Appellant argues that the trial

court erred in denying his pre-sentence motion to withdraw the guilty plea.

We affirm.

        Briefly, Appellant was arrested and charged with numerous sex offenses

based on allegations that he sexually abused his ex-wife’s then-twelve-year-

old niece. See Criminal Information, 10/23/19, at 1-2. At a pre-trial hearing

on May 29, 2020 Attorney Robbie Taylor (plea counsel) indicated that

Appellant intended to enter a guilty plea.           Initially, the Commonwealth

explained:

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 3121(c).
J-S27023-21


      By way of background, there had been a standing plea offer which
      was to count 1 which was rape of a child, a felony of the first
      degree under Section 3121(c), as a standard guideline sentence.

      We had negotiations prior to the hearing today. There’s been
      several things that have been discussed, but just for the record,
      there’s been additional evidence that’s come to light.

      There was discussion of a potential amendment of the information
      which could include more offenses being listed and obviously, this
      hearing coming up.

      As a result of that, I spoke with [Appellant’s plea counsel] earlier
      this week and modified the plea agreement, that it would still be
      to count 1, rape of a child, a felony of the first degree.

      The only difference is, it would not be a standard guideline
      sentence. It would be an open plea.

      What this would essentially allow for is that [Appellant] can
      present evidence or argument at the time of sentencing regarding
      a request for a mitigated sentence.

      I obviously am not going to be in [agreement] with that, but he
      does have the opportunity to argue for a mitigated sentence at
      that time.

N.T. Guilty Plea Hr’g, 5/29/20, at 2-3.

      Appellant’s plea counsel then explained: “I’ve had a number of

conversations with my client, including this morning at my office while on the

phone, as well as while he was here. He intends to move forward by pleading

guilty to that single charge under the terms and conditions that the district

attorney has just laid out.” Id. at 4.

      The trial court confirmed that Appellant had watched a video that

explained his rights with respect to entering a guilty plea.       Id. at 5-6.

Appellant stated that he understood his rights and did not have any questions.

Id. at 5. Appellant also confirmed that he had read, reviewed, and signed the

                                     -2-
J-S27023-21



written plea colloquy which outlined his rights and the terms of the open plea.

Id. at 7-8.    The trial court explained to Appellant that he could receive a

maximum sentence of forty years’ imprisonment for pleading guilty to the

rape charge, and Appellant stated that he understood. Id. at 8-9. Ultimately,

the trial court accepted Appellant’s plea. At that time, the following exchange

occurred:

      THE COURT: The plea was entered pursuant to the agreement by
      the terms of which -- it shall be an open plea subject to the
      condition that the maximum sentence will fall at the high end of
      the guidelines?

      [Plea counsel]: Will not exceed the high end of the guideline
      range.

      THE COURT: Will not exceed the high end of the guideline range.

Id. at 12-13. The trial court also ordered Appellant to participate in a pre-

sentence investigation (PSI) report and an evaluation with the Sexual

Offender Assessment Board (SOAB) prior to sentencing.

      Nearly two months later, on August 27, 2020, plea counsel filed a motion

to withdraw from representation. Then, on September 2, 2020, counsel filed

a motion to withdraw Appellant’s plea. Therein, counsel stated that “[a]t the

time [Appellant] entered his guilty plea he felt a tremendous amount of

pressure to enter the plea only to realize after the fact that he had made a

mistake.”     Mot. to Withdraw Guilty Plea, 9/2/20, at 1.    Further, counsel

explained that Appellant would “advise the [trial] court that he is, in fact,

innocent of the offense of rape of a child, and only [pled guilty] because of



                                     -3-
J-S27023-21



the fear associated with possibly losing at trial.”       Id.   Finally, counsel

reiterated his request to withdraw as counsel and for the trial court to allow

Attorney J.D. Ryan (new counsel) to proceed on Appellant’s behalf. Id.

       The trial court conducted a hearing on October 5, 2020. At the hearing,

Appellant appeared with new counsel, who questioned Appellant regarding the

circumstances of his guilty plea. Appellant testified that he pled guilty because

plea counsel told him that the sentence would be “four to six years with an

argument for a mitigated sentence” and that “it wouldn’t be any more.” N.T.

Mot. to Withdraw Plea Hr’g, 10/5/20, at 5.         Further, although Appellant

acknowledged that the trial court had informed him of the maximum sentence

for the rape charge, he stated that plea counsel had failed to discuss that with

him prior to the hearing. Id. at 11. In any event, Appellant testified that he

was innocent of the charges against him and did not want to proceed with a

guilty plea. Id. at 12.

       On cross-examination, the Commonwealth questioned Appellant about

incriminating statements he had made to police and to his former girlfriend.

First, the Commonwealth introduced a recording of Appellant’s initial interview

with police, which took place in the back of a police car outside of Appellant’s

residence on August 26, 2019. See N.T. Mot. to Withdraw Plea Hr’g at 21;

Commonwealth’s Ex. B (Police Interview, 8/26/19).2
____________________________________________


2 Although the Commonwealth did not play the video or phone call at the
hearing, the recordings were provided to the trial court and included in the
certified record transmitted to this Court. For purposes of clarity, we will cite
to the exhibit as admitted at the hearing.

                                           -4-
J-S27023-21



      The record reflects that during the police interview, Appellant admitted

that he and the victim had used Facebook messenger to exchange sexualized

messages, including explicit photos.     See Commonwealth’s Ex. B (Police

Interview, 8/26/19). Although Appellant initially told police that the victim

initiated the sexual conversations and that he rejected her requests for sex,

he then explained that he had been suffering from depression and anxiety,

had been drinking alcohol to excess, and that he had done things two years

ago that he could not remember, including with the victim. Id. When asked

if he had sexual intercourse with the victim, Appellant initially stated: “I’m

sure I have but I don’t remember . . . I probably did.”       Id.   Eventually,

Appellant admitted it was “more than likely” that he had sex with the victim.

Id.

      At the hearing, when questioned about his apparent confession to police,

Appellant testified:

      I told them no until they told me that they had proof of something.
      I told them that nothing physical ever happened. They didn’t want
      to listen. I never had been in trouble before. When they told me
      that something happened, I didn’t know. I have PTSD. I take
      medication for it. My mind was just going all over the place. I
      didn’t know whether to continue to tell the truth or agree with the
      police. I didn’t know.

See N.T. Mot. to Withdraw Plea Hr’g at 13.

      The Commonwealth also introduced audio from a phone call between

Appellant and his former girlfriend, Nicole, which was recorded while Appellant




                                     -5-
J-S27023-21



was incarcerated at the Clarion County Correctional Facility in 2019. During

the call, the following exchange occurred:

     Nicole: What did you do?

     Appellant: I don’t want to say over the phone. I did something
     stupid two years ago and I regretted it since.

     Nicole: Your mom kind of told me a little bit. She didn’t want to,
     but she did.

     Appellant: If you never want to talk to me again, I understand.

     Nicole: I need to know if you did anything, did you act on it at all?
     Did you physically touch anybody?

     Appellant: Yes Nicole.

     Nicole: You did?

     Appellant: I was not in a good [inaudible]. Why do you think I
     quit drinking? Why do you think I’m on medications, now?
     [inaudible]

     Nicole: How many, was it just one person or more?

     Appellant: Just one, Nicole.

     Nicole: I liked you.

     Appellant: I like you too Nicole, that’s why I’m calling you.

     Nicole: You did stuff with a minor.

     Appellant: It wasn’t right, Nicole.

Commonwealth’s Ex. B (Recorded Phone Call, 8/27/19).

     When questioned about the phone call, Appellant testified that Nicole

never directly asked him if he had sex with the victim. N.T. Mot. to Withdraw

Plea Hr’g at 16.   He further testified that, to the extent he admitted to

inappropriate conduct with a minor, he was referring to his text conversations



                                     -6-
J-S27023-21



with the victim, not physical contact. Id. At the conclusion of the hearing,

the trial court took the matter under advisement.

       On October 27, 2020, the trial court issued an order denying Appellant’s

motion to withdraw the plea. Therein, the trial court explained that Appellant

“offered nothing more than a bare assertion of innocence that has been

rebutted by the Commonwealth, and failed to provide a ‘fair and just’ reason

for withdrawal of his plea.”           Trial Ct. Op. & Order, 10/27/20, at 2-3

(unpaginated). On December 2, 2020, the trial court sentenced Appellant to

a period of twenty to forty years’ incarceration. Appellant filed post-sentence

motions, which the trial court denied.

       Appellant subsequently filed a timely notice of appeal and a court-

ordered Pa.R.A.P. 1925(b) statement.3 The trial court issued a Rule 1925(a)

opinion incorporating its October 27, 2020 order and opinion denying

Appellant’s motion.




____________________________________________


3  In his Rule 1925(b) statement, Appellant raised an additional claim
challenging the discretionary aspects of his sentence. However, in his brief,
Appellant notes that the issue has been “withdrawn after review of [the]
record and relevant case law.” See Appellant’s Brief at 4. Therefore, we do
not address it on appeal. See Commonwealth v. Rodgers, 605 A.2d 1228,
1239 (Pa. Super. 1992) (stating that “[w]e must deem an issue abandoned
where it has been identified on appeal” but not developed in the appellant’s
brief).




                                           -7-
J-S27023-21



       On appeal, Appellant raises one issue for review: “Whether the [trial]

court erred in denying Appellant’s presentence motion to withdraw plea?”

Appellant’s Brief at 4.4

       The crux of Appellant’s claim is that he provided the trial court with a

fair and just reason to justify withdrawal of his plea. In support, Appellant

claims that he is innocent of the charges against him and that he only accepted

a plea to avoid the possibility of a life sentence if he were convicted at trial.5

Id. at 11. He further asserts that “although there certainly is evidence of [his]

guilt, he was able to present arguments favorable to his position of

innocence.”     Id. at 13.       Specifically, Appellant argues that he provided

“reasons for his false confession and a factual basis for a defense, in that the

victim was never [at] his house after their conversations turned sexual in

nature.” Id. at 14-15. With respect to the police interview, Appellant claims

that “[a]t the very least, . . . [h]is confession was made after repeated denial

of the allegations, and an assertion of lack of criminal record and lack of

experience with law enforcement.               He continually asserted that nothing

physical happened with the victim.”            Id. at 15.   As to the jail recording,

____________________________________________


4In its brief, the Commonwealth relies entirely on the trial court’s October 27,
2020 opinion and notes that “any additional argument by the Commonwealth
would be cumulative.” See Commonwealth’s Brief at 1-2.

5 We note that although Appellant refers to his prior testimony concerning the
reasons why he entered a guilty plea (i.e., “he was under the impression that
[the plea] was for[,] at most[,] a sentence of four to six years” and that he
did not know it was an open plea until two months after sentencing), he does
not challenge the knowing or voluntary nature of the plea itself.

                                           -8-
J-S27023-21



Appellant reiterates that the “admission he made was in connection to

inappropriate computer conversations he had with the victim” and that he

“indicated [that] he never had sex with the victim.” Id. at 13. Under these

circumstances, Appellant argues that his testimony before the trial court “was

clearly more than a bald assertion of innocence” and that, therefore, he is

entitled to relief. Id. at 14-15 (relying on Commonwealth v. Islas, 156

A.3d 1185 (Pa. Super. 2017)).

      It is well settled that a criminal defendant “has no absolute right to

withdraw a guilty plea; rather, the decision to grant such a motion lies within

the sound discretion of the trial court.” Commonwealth v. Muhammad,

794 A.2d 378, 382 (Pa. Super. 2002) (citation omitted). We review the denial

of a motion to withdraw a guilty plea for an abuse of discretion.

Commonwealth v. Gordy, 73 A.3d 620, 624 (Pa. Super. 2013). “An abuse

of discretion is not a mere error in judgment but, rather, involves bias, ill will,

partiality, prejudice, manifest unreasonableness, and/or misapplication of

law.” Id. (citation omitted).

      A defendant’s burden of proof for withdrawing a guilty plea “differs

depending on whether the defendant seeks to withdraw the plea before or

after sentencing.” Commonwealth v. Hart, 174 A.3d 660, 664 (Pa. Super.

2017).   In the context of a pre-sentence motion to withdraw a plea, our

Supreme Court has stated:

      [T]here is no absolute right to withdraw a guilty plea; trial courts
      have discretion in determining whether a withdrawal request will
      be granted; such discretion is to be administered liberally in favor

                                       -9-
J-S27023-21


      of the accused; and any demonstration by a defendant of a fair-
      and-just reason will suffice to support a grant, unless withdrawal
      would work substantial prejudice to the Commonwealth.

Commonwealth v. Carrasquillo, 115 A.3d 1284, 1291-92 (Pa. 2015)

(citation and footnote omitted); see also Pa.R.Crim.P. 591(A) (stating that

“[a]t any time before the imposition of sentence, the court may, in its

discretion, permit . . . the withdrawal of a plea”).

      This Court has summarized the law on pre-sentence motions to

withdraw guilty pleas as follows:

      The Carrasquillo Court, breaking with prior precedent, held that
      a bare assertion of innocence is no longer a fair and just reason
      permitting a pre-sentence withdrawal of a guilty plea. Instead, “a
      defendant’s innocence claim must be at least plausible to
      demonstrate, in and of itself, a fair and just reason for
      presentence withdrawal of a plea.” Carrasquillo, 115 A.3d at
      1292. Our High Court outlined that the correct inquiry “on
      consideration of such a withdrawal motion is whether the accused
      has    made     some     colorable  demonstration,    under   the
      circumstances, such that permitting withdrawal of the plea would
      promote fairness and justice.” Id. In that decision, our Supreme
      Court ruled that the defendant had not offered a plausible
      innocence claim given that it was rather bizarre—a “devil made
      me to it” claim of innocence—and since the innocence claim was
      offered just prior to sentencing. Id. See also Commonwealth
      v. Hvizda,[ 116 A.3d 1103 (Pa. 2015)] (companion case to
      Carrasquillo).

                              *      *     *

      [In our] Supreme Court’s companion case in Hvizda, . . . the
      defendant’s claimed innocence was straightforward, but refuted
      by the Commonwealth’s proof. In Hvizda, the defendant entered
      a guilty plea to first degree murder in connection with the stabbing
      death of his estranged spouse. Prior to imposition of his sentence,
      he asked to withdraw the plea claiming that he was innocent. The
      trial court conducted a hearing on the request to withdraw, where
      the defendant again asserted that he was innocent but failed to
      proffer any support for that claim. On the other hand, the

                                     - 10 -
J-S27023-21


      Commonwealth produced recorded telephone conversations that
      the defendant made from jail; in the tapes, the defendant
      admitted that he killed his wife and indicated that he wanted to
      go to trial to tell his side of the story.

      The trial court denied the motion to withdraw finding that, given
      the Commonwealth’s tapes, the assertion of innocence was
      pretextual and designed to manipulate the judicial system. In an
      unpublished memorandum, [this Court] reversed based upon
      Commonwealth v. Katonka, 33 A.3d 44, 49 (Pa. Super. 2011)
      (en banc), [in which the Court] held that “credibility assessments
      relative to a defendant’s claim of innocence were impermissible.”
      Id. Our High Court reversed the panel’s holding in Hvizda, noting
      that, under its companion decision in Carrasquillo, a bald
      assertion of innocence is no longer sufficient grounds to permit
      withdrawal of a guilty plea. The Hvizda Court upheld the trial
      court’s refusal to permit the defendant to withdraw his guilty plea
      because his innocence assertion was implausible as it was
      unsupported and rebutted by the Commonwealth’s proof.

Commonwealth v. Baez, 169 A.3d 35, 39-40 (Pa. Super. 2017); cf. Islas,

156 A.3d 1191-92 (finding that the defendant’s claim of innocence was “at

least plausible,” in part, because he maintained his innocence when

interviewed   by   law   enforcement    and,   unlike   in   Carrasquillo,    the

Commonwealth’s case was based solely “on the testimony of the victim, and

nothing about that evidence ‘wholly undermines [the] plausibility’ of [the

defendant’s] claim of innocence”).

      Here, the trial court addressed Appellant’s request to withdraw his guilty

plea as follows:

      In the instant case, [Appellant] asserts that he felt a tremendous
      amount of pressure to enter the guilty plea, only to realize after
      the fact that he had made a mistake. [Appellant] argues that he
      is, in fact, innocent of the offense of rape of a child and only pled
      guilty because of the fear associated with possibly losing at trial
      or of having additional charges filed against him.


                                     - 11 -
J-S27023-21


     At the hearing on [Appellant’s] motion to withdrawal [sic] his
     guilty plea, to refute [Appellant’s] claim of innocence, the
     Commonwealth produced video footage from shortly after
     [Appellant’s] arrest in which [Appellant] made statements to
     Corporal Bernard Novak and Trooper Joseph Streyle of the
     Pennsylvania State Police, admitting to physically touching the
     minor victim, having sex acts performed on him by the minor
     victim, as well as having vaginal sex with the minor victim when
     she was approximately twelve years old. Additionally, the
     Commonwealth produced recorded telephone conversations that
     [Appellant] made from jail to his then-girlfriend after his arrest.
     In the recording, [Appellant] admitted that he physically touched
     a minor. While he now asserts his innocence as a basis to
     withdraw his plea, [Appellant] has not maintained his innocence
     to this point and, on the contrary, has made statements
     proclaiming his guilt. This court finds that [Appellant’s] assertion
     of innocence at this time is not plausible as he failed to offer
     “additional testimony establishing the basis of a fair and just
     reason” that justifies the withdrawal of his guilty plea, especially
     in light of his previous statements admitting sexual acts with the
     minor victim. Baez, 169 A.3d at 39 (citation omitted). Just as
     the Pennsylvania Supreme Court found in Hvizda, [Appellant’s]
     bald assertion of innocence in this case has been rebutted by the
     Commonwealth’s evidence. Furthermore, on cross-examination
     during the hearing, [Appellant] testified that it was his belief that
     if he withdrew his plea and went to trial he would be released from
     jail in the near future pursuant to Rule 600, further undermining
     his “fair and just” reason for asking to withdraw his plea.

     The court finds [Appellant] has offered nothing more than a bare
     assertion of innocence that has been rebutted by the
     Commonwealth, and failed to provide a “fair and just” reason for
     withdrawal of his plea.

Trial Ct. Op. & Order at 2-3 (unpaginated).

     Based on our review of the record, we discern no abuse of discretion by

the trial court in denying Appellant’s pre-sentence motion to withdraw his

guilty plea. See Gordy, 73 A.3d at 624. As noted by the trial court, the

Commonwealth presented evidence concerning Appellant’s statements to law



                                    - 12 -
J-S27023-21



enforcement and to his former girlfriend, both of which wholly undermine his

claim of innocence. See Hvizda, 116 A.3d at 1103; cf. Islas, 156 A.3d at

1191-92.     Further, to the extent Appellant attempts to recharacterize the

nature of his statements or the context in which they were made, his

assertions are belied by the record. See Trial Ct. Op. & Order at 2-3; see

also Commonwealth’s Ex. B. Therefore, we agree with the trial court that

Appellant has failed to demonstrate a fair and just reason for withdrawing his

plea. See Carrasquillo, 115 A.3d at 1292. Accordingly, Appellant is not

entitled to relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2021




                                    - 13 -